Guy, C.J.
(dissenting) — The safety of police officers in the field, as well as the public’s right to effective, confident law enforcement, requires a rule that provides police officers with a clear guide for recognizing the boundaries of a constitutional search of a vehicle incident to the arrest of the vehicle’s driver or passenger. Because the majority opinion creates a rule that hinders the right of the public to be assured that law enforcement officers will be able to confidently and safely do their jobs, I dissent.
In my view, established principles of state constitutional law dictate that we affirm the three trial courts and the Court of Appeals in these cases. Rather than apply article I, section 7 law as it has developed over the past half century, the majority has resurrected the holding of State v. Ringer, 100 Wn.2d 686, 674 P.2d 1240 (1983), overruled by State v. Stroud, 106 Wn.2d 144, 720 P.2d 436 (1986). The majority announces the same rule which we held unworkable and which we overruled in 1986, just two and one-half years after it was first articulated in Ringer.
The three cases before us do not involve the search of the persons of nonarrested passengers. The searches were of vehicles, and the containers within the vehicles, incident to the arrest of the driver. In each of the three cases before us, the trial courts and the Courts of Appeals allowed the searches, pursuant to established state and federal constitutional law.
In State v. Hunnel, 89 Wn. App. 638, 949 P.2d 847 (1998), *520a Kitsap County deputy sheriff, while on routine patrol, observed a car driven by a person for whom the deputy knew there was an outstanding warrant of arrest. The deputy stopped the car and arrested the driver, John Hunnel, pursuant to the warrant and handcuffed him. Mr. Hunnel’s wife, Anna Hunnel, was a passenger in that car. When the deputy asked Ms. Hunnel for her identification to determine if she could be allowed to drive the car away, she retrieved her ID from her purse, which was on the passenger side floorboards. The deputy asked Ms. Hunnel to leave everything in the car and to step out of the car so that he could check the interior of the vehicle. Ms. Hunnel left her purse inside the car when she got out of the car. The deputy then searched the passenger compartment of the car, including Ms. Hunnel’s purse. He found a match holder which contained a white powdery substance.
Ms. Hunnel was charged with possession of methamphetamine. She moved to suppress the evidence, arguing that the deputy did not have the right to search her purse incident to the custodial arrest of the driver of the car. The State acknowledged that the searching officer knew the purse belonged to Anna Hunnel. The court denied Ms. Hunnel’s motion to suppress, reasoning that where the driver has been arrested, the car can be searched incident to a lawful arrest, including all containers in the vehicle and that the police should not have to conduct an investigation about who owns what in the car. Ms. Hunnel was convicted of one count of possession of a controlled substance after a bench trial on stipulated facts.
She appealed the suppression decision to the Court of Appeals, which held that the purse was a searchable container in the car and affirmed the conviction. The Court of Appeals considered this court’s decision in State v. Stroud, 106 Wn.2d 144, 720 P.2d 436 (1986), and the Supreme Court’s decision in New York v. Belton, 453 U.S. 454, 101 S. Ct. 2860, 69 L. Ed. 2d 768 (1981), and concluded that neither case limited the search of containers in cars to those owned by the arrested person. The Court of Appeals *521concluded that requiring the police to ascertain the ownership of containers in a vehicle would so blur the Belton-Stroud “bright-line” rule as to make it unworkable. Reasoning that all unlocked containers in the passenger compartment of a car are accessible to an arrestee, the Court of Appeals concluded that a search incident to the custodial arrest of an occupant may include all containers in the car. State v. Hunnel, 89 Wn. App. 638. We accepted review and consolidated the case with State v. Parker, No. 66147-2 and State v. Jines, No. 66522-2.
In Ms. Parker’s case, a Washington State Patrol trooper stopped a vehicle for speeding which was driven by Tim Thomas and in which Deborah Parker was a passenger. A records check revealed that Mr. Thomas’ driving privileges had been revoked as a habitual traffic offender. The trooper arrested Mr. Thomas for first degree driving while license revoked, searched his person and placed him in the back of the patrol car. Another trooper joined the scene of the arrest shortly after the stop. The trooper noticed an open container of alcohol and what he described as a “felony forest” consisting of a large number of Christmas-tree-shaped air fresheners in the passenger area hanging from the vents and a hand-held scanner under the armrest.
After Mr. Thomas was arrested, Ms. Parker was asked to step out of the vehicle so her sobriety could be checked to determine if the vehicle could be released to her. Ms. Parker stepped out of the car and passed a Breathalyzer test. The trooper observed an open purse on the passenger seat of the car with a large amount of cash lying loosely on top. Ms. Parker told the trooper that the cash was from the sale of a vehicle which she had sold. When the trooper separately asked Mr. Thomas about the money, Mr. Thomas responded that it was his and stated he placed it on Ms. Parker’s purse after the traffic stop. Ms. Parker then admitted that she had lied and that the money belonged to Mr. Thomas. The trooper searched the passenger compartment of the car, including Ms. Parker’s purse, in which he found a baggie in a coin purse which later tested positive for methamphet*522amine. Ms. Parker was arrested and charged with unlawful possession of a controlled substance.
Ms. Parker moved to suppress the evidence found in her purse. The trial court held that because there was a lawful arrest of the driver of the car, the troopers could search the car and the unlocked contents of any container in the car. Ms. Parker appealed, and the Court of Appeals affirmed the trial court’s denial of the motion to suppress. State v. Parker, 88 Wn. App. 273, 944 P.2d 1081 (1997). Citing to authority from California, Colorado, Florida, and Wisconsin, the Court of Appeals concluded that the bright-line rule of Stroud and Belton applied with equal force to all unlocked containers found in the passenger compartment of a vehicle subsequent to a lawful custodial arrest.
In the third case, that of Defendant Jines, an Olympia police officer stopped a vehicle for a traffic violation and discovered that the driver of the car was driving with a suspended driver’s license. The driver was arrested and placed in the patrol car. The officer noticed that one of the passengers, Steven Jines, was not wearing a seat belt and requested identification. Mr. Jines retrieved his identification from a jacket on the center console between the two front seats. The officer asked the two passengers to step out of the vehicle, explaining that he was going to conduct a search of the vehicle incident to the arrest of the driver. Mr. Jines and another passenger stepped out of the car. Mr. Jines testified that the officer told him and the passenger in the backseat to exit the vehicle and not to remove anything from the car when they got out. The officer searched the passenger compartment of the car, including the jacket in the front seat. In the jacket he found two boxes containing bags of what he suspected were methamphetamine. The officer asked Mr. Jines if the jacket was his, and he said that it was. The officer asked Mr. Jines if the powder in the baggies in the jacket were methamphetamine and Mr. Jines indicted that it was.
Mr. Jines was charged with unlawful possession of a controlled substance. He moved to suppress the drugs found *523during the search of his jacket. The trial court held that the current status of the law was that the officer had the full authority to search the passenger compartment and anything that was in it, including the defendant’s jacket. The Court of Appeals, in an unpublished opinion, upheld Mr. Jines’ conviction, finding the search was proper. State v. Jines, No. 20454-1-II (Wash. Ct. App. Jan. 23, 1998).
The defendants argue that the searches of their belongings violated both the Fourth Amendment and Wash. Const. art. I, § 7. In order to understand the development and construction of our state constitution as it relates to the legal issue involved in these three cases, it is necessary to first review the analogous law under the federal constitution.
The Fourth Amendment provides in part that “[t]he right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated.” While a warrantless search is presumed unreasonable, there are a number of longstanding and well-established exceptions to the warrant requirement. Included among those exceptions is the search incident to a lawful arrest. See State v. Johnson, 128 Wn.2d 431, 451, 909 P.2d 293 (1996) (citing Chimel v. California, 395 U.S. 752, 763, 89 S. Ct. 2034, 23 L. Ed. 2d 685 (1969)). This court is not asked in these cases whether probable cause to search exists; probable cause is irrelevant to a search incident to a lawful custodial arrest. See New York v. Belton, 453 U.S. at 461. The rationale for a search incident to an arrest rests upon the need to remove weapons which might be used by the person arrested and the need to prevent destruction or concealment of evidence. Johnson, 128 Wn.2d at 451 (citing Chimel, 395 U.S. at 763).
The Fourth Amendment usually limits the permissible scope of a warrantless search incident to arrest to the area within the arrestee’s immediate control. Chimel, 395 U.S. at 763. However, for automobile searches a search incident to arrest encompasses the entire passenger compartment and any container, locked or unlocked, found in that area. *524Belton, 453 U.S. at 460. In Belton, the Court adopted a bright-line test regarding the scope of a search of an automobile incident to the lawful arrest of an occupant. The Court explained that the Fourth Amendment doctrine, given force and effect by the exclusionary rule, is primarily intended to regulate the police in their day-to-day activities and thus ought to be expressed in terms that are readily applicable by the police in the context of the law enforcement activities in which they are necessarily engaged. Belton, 453 U.S. at 458 (quoting Wayne R. LaFave, “Case-By-Case Adjudication” versus “Standardized Procedures”: The Robinson Dilemma, 1974 Sup. Ct. Rev. 127, 141).
The Court articulated the need to announce a straightforward rule, easily applied, and predictably enforced. The Court rejected the suggestion that there must be litigated in each case the issue of whether there was present one of the reasons supporting the authority for a search of the person incident to a lawful arrest. Belton, 453 U.S. at 459. Given this holding, the argument that a given search was improper because there was no evidence of record that the officer feared possible danger to himself or that there was any indication that the officer believed contraband or evidence to be present is without merit. Staten v. United States, 562 A.2d 90 (D.C. 1989).
Recently the Supreme Court reiterated that “the authority to conduct a full field search as incident to an arrest was a ‘bright-line rule,’ which was based on the concern for officer safety and destruction or loss of evidence, but which did not depend in every case upon the existence of either concern.” Knowles v. Iowa, 525 U.S. 113, 118, 119 S. Ct. 484, 488, 142 L. Ed. 2d 492 (1998) (citing United States v. Robinson, 414 U.S. 218, 94 S. Ct. 467, 38 L. Ed. 2d 427 (1973)).
The Supreme Court defined the issue in Belton as “[w]hen the occupant of an automobile is subjected to a lawful custodial arrest, does the constitutionally permissible scope of a search incident to his arrest include the passenger compartment of the automobile in which he was *525riding?” Belton, 453 U.S. at 455. The Belton Court concluded:
While the Chimel case established that a search incident to an arrest may not stray beyond the area within the immediate control of the arrestee, courts have found no workable definition of “the area within the immediate control of the arrestee” when that area arguably includes the interior of an automobile and the arrestee is its recent occupant. Our reading of the cases suggests the generalization that articles inside the relatively narrow compass of the passenger compartment of an automobile are in fact generally, even if not inevitably, within “the area into which an arrestee might reach in order to grab a weapon or evidentiary ite[m].” Chimel, 395 U.S., at 763. In order to establish the workable rule this category of cases requires, we read Chimel’s definition of the limits of the area that may be searched in light of that generalization. Accordingly, we hold that when a policeman has made a lawful custodial arrest of the occupant of an automobile, he may, as a contemporaneous incident of that arrest, search the passenger compartment of that automobile.

It follows from this conclusion that the police may also examine the contents of any containers found within the passenger compartment, for if the passenger compartment is within reach of the arrestee, so also will containers in it be within his reach.

Belton, 453 U.S. at 460 (emphasis added) (alteration in original) (footnotes omitted). The Court construed the term “container” to mean “any object capable of holding another object.” Belton, 453 U.S. at 460 n.4. Under the reasoning of Belton, that any container inside the car at the time of the arrest was within the reach of the arrestee, it follows that the police should be allowed to search all such containers regardless of ownership of the container. If a container is accessible to an arrestee, it is accessible regardless of ownership. The Belton Court endorsed the view that Fourth Amendment protections “ ‘can only be realized if the police are acting under a set of rules which, in most instances, makes it possible to reach a correct determination beforehand as to whether an invasion of privacy is justified *526in the interest of law enforcement.’ ” 453 U.S. at 458 (quoting LaFave, supra, at 142).
In broadening the scope of a Chimel search, or at least defining it explicitly in the category of vehicle searches, the Belton conclusion is congruent with prior federal precedent giving lesser protections when a vehicle is involved. The United States Supreme Court has reasoned that the diminished expectation of privacy in an automobile, combined with the exigent circumstance of its mobility, underlies the less rigorous warrant requirements that it applies to automobile searches. Stroud, 106 Wn.2d at 168 n.10 (citing South Dakota v. Opperman, 428 U.S. 364, 367-68, 96 S. Ct. 3092, 49 L. Ed. 2d 1000 (1976)); see also Rakas v. Illinois, 439 U.S. 128, 148, 149 n.15, 99 S. Ct. 421, 58 L. Ed. 2d 387 (1978); Johnson, 128 Wn.2d at 453-54 (citing Supreme Court cases holding that the privacy interests of persons traveling in vehicles upon public thoroughfares are substantially less than those that attach to fixed dwellings).
Additionally, the Supreme Court has recently held that a police officer who has probable cause to search a car, believing it to contain contraband, may constitutionally search the small containers within a passenger’s closed purse. Wyoming v. Houghton, 526 U.S. 295, 119 S. Ct. 1297, 1302, 143 L. Ed. 2d 408 (1999) (passengers, no less than drivers, possess a reduced expectation of privacy with regard to the property that they transport).
The historical relationship between the Fourth Amendment cases and decisions under our state constitution on vehicle searches incident to arrest has been one of consistency in rationale and in purpose.
The privacy guarantee in our state constitution, Const. art. I, § 7, provides that “[n]o person shall be disturbed in his private affairs, or his home invaded, without authority of law.” Under our state constitution, the inquiry focuses on “ ‘those privacy interests which citizens of this state have held, and should be entitled to hold, safe from governmental trespass absent a warrant.’ ” State v. Rose, *527128 Wn.2d 388, 400, 909 P.2d 280 (1996) (quoting State v. Myrick, 102 Wn.2d 506, 511, 688 P.2d 151 (1984)); State v. White, 135 Wn.2d 761, 768, 958 P.2d 982 (1998). Article I, section 7 may provide greater protection against warrant-less searches of automobiles than the Fourth Amendment. State v. Hendrickson, 129 Wn.2d 61, 69-70 n.1, 917 P.2d 563 (1996) (citing Johnson, 128 Wn.2d at 447); White, 135 Wn.2d at 768-69; State v. Fladebo, 113 Wn.2d 388, 779 P.2d 707 (1989); State v. Patterson, 112 Wn.2d 731, 774 P.2d 10 (1989); State v. Stroud, 106 Wn.2d 144.
While our constitution contains a guaranty of privacy, article I, section 7 prohibits only “unreasonable” invasions of privacy. See Myrick, 102 Wn.2d at 510; State v. Kennedy, 107 Wn.2d 1, 726 P.2d 445 (1986). A warrantless search under article I, section 7 is per se unreasonable unless it falls within one of the exceptions to the warrant requirement. A search incident to a lawful arrest is one well-established exception and is based upon the need to prevent destruction of evidence and on the need to locate weapons. Johnson, 128 Wn.2d at 447; Stroud, 106 Wn.2d at 152; State v. Smith, 119 Wn.2d 675, 678, 835 P.2d 1025 (1992). The only issue before us in these consolidated cases is the permissible scope of the search of a vehicle following a lawful custodial arrest of the driver, in light of officer safety concerns, the possible hiding of evidence of crime, or the potential destruction or disappearance of evidence.
When considering the privacy rights available under article I, section 7, we have focused primarily on preexisting Washington law concerning the same factual situation. See State v. Mendez, 137 Wn.2d 208, 218-19, 970 P.2d 722 (1999); State v. Ferrier, 136 Wn.2d 103, 960 P.2d 927 (1998). As we recently explained, we have generally discussed warrantless searches of vehicles under article I, section 7 in the context of a search incident to arrest. We have been sensitive to the reality that the passenger compartment of a vehicle may harbor weapons for an occupant, and to the exigencies that an occupant could easily destroy evidence in the vehicle while a warrant is being sought, or even *528drive the vehicle away. Hendrickson, 129 Wn.2d at 73 (citing Johnson, 128 Wn.2d 431); Fladebo, 113 Wn.2d 388; Patterson, 112 Wn.2d 731; Stroud, 106 Wn.2d 144; State v. Gluck, 83 Wn.2d 424, 518 P.2d 703 (1974).
In a long line of older cases, we have routinely allowed searches of automobiles incident to a lawful arrest. See State v. Hughlett, 124 Wash. 366, 369-70, 214 P. 841 (1923), overruled by Ringer, 100 Wn.2d 686; State v. Deitz, 136 Wash. 228, 230-31, 239 P. 386 (1925), overruled by Ringer, 100 Wn.2d 686; State v. Miller, 151 Wash. 114, 275 P. 75 (1929), overruled by Ringer, 100 Wn.2d 686; State v. Olsen, 43 Wn.2d 726, 728, 263 P.2d 824 (1953); State v. Cyr, 40 Wn.2d 840, 843, 246 P.2d 480 (1952), overruled by Ringer, 100 Wn.2d 686; State v. Jackovick, 56 Wn.2d 915, 916-17, 355 P.2d 976 (1960), overruled by Ringer, 100 Wn.2d 686.
However, in 1983, in State v. Ringer, 100 Wn.2d 686, this court held that absent actual exigent circumstances, a warrantless search of a suspect’s vehicle was impermissible. Relying on article I, section 7, we held that a warrantless search after an arrest from a vehicle is permissible only to remove any weapons the arrestee might seek to use in order to resist arrest or effect an escape, and to avoid destruction of evidence by the arrestee of the crime for which he or she was arrested. The Ringer court viewed the “totality of circumstances” surrounding the arrest and decided that the burden was on the police officers to show that the exigencies of the particular situation required a warrant-less search. Ringer, 100 Wn.2d at 701. This was necessarily a case-by-case analysis. However, only two-and-one-half years later we found it necessary to overrule our Ringer decision. State v. Stroud, 106 Wn.2d 144. Justice Durham’s concurring opinion in Stroud points out that Ringer was the first case to restrict, based on state constitutional grounds, the automobile search incident to arrest doctrine we had applied for nearly 60 years since State v. Hughlett, 124 Wash. 366. Stroud, 106 Wn.2d at 158 (Durham, J., concurring in the result). The majority opinion today restates the Ringer rule, effectively overruling Stroud and the many cases that have followed its reasoning.
*529Stroud involved the search of an automobile following the arrest of the two occupants of the car. After the arrest of the occupants for theft, the police searched the entire passenger compartment of the car and found weapons and illegal drugs. The defendants argued that we should reverse their convictions because the evidence seized in the warrantless search of the automobile should have been suppressed. We affirmed the convictions and defined the scope of the search of a vehicle which is allowed incident to a lawful arrest. In Stroud, we explained that the Ringer holding made it virtually impossible for officers to decide whether or not a warrantless search would be permissible following an arrest of an occupant of a vehicle. We explained that the case-by-case analysis was too much of a burden to put on a police officer who must make a decision to search a vehicle with little more than a moment’s reflection.
In Stroud, we reviewed then-recent federal cases involving car searches and explained that “[t]he effect has been to make lawful a warrantless search of a passenger compartment of a car, and all containers (luggage, paper bags, etc.) inside it, pursuant to a lawful custodial arrest. New York v. Belton, 453 U.S. 454, 101 S. Ct. 2860, 69 L. Ed. 2d 768 (1981).” Stroud, 106 Wn.2d at 147 (emphasis added). The rationale for these federal decisions was that “the exigencies of the situation surrounding a car search pursuant to a custodial arrest outweighed whatever privacy interests the driver and passengers had in the articles and containers in the car.” Stroud, 106 Wn.2d at 147 (citing Belton, 453 U.S. at 461). These exigencies included the danger that the suspect could destroy the evidence in the car, the car could be driven away, or the suspect could grab a weapon secreted somewhere in the passenger compartment. Stroud, 106 Wn.2d at 147. While recognizing that article I, section 7 guarantees privacy rights beyond those found in the federal constitution, we nevertheless concluded that we should follow the clear and definite rule of Belton, with the single exception of locked containers in the passenger compartment. Stroud, 106 Wn.2d at 150-52.
We rejected the case-by-case approach of Ringer and an*530nounced a bright-line rule for the permissible scope of a warrantless search of an automobile incident to a custodial arrest under article I, section 7:
During the arrest process, including the time immediately subsequent to the suspect’s being arrested, handcuffed, and placed in a patrol car, officers should be allowed to search the passenger compartment of a vehicle for weapons or destructible evidence. However, if the officers encounter a locked container or locked glove compartment, they may not unlock and search either container without obtaining a warrant.
Stroud, 106 Wn.2d at 152.
Neither Stroud nor Belton limits the search of containers to those owned by the arrested person. In establishing this bright-line rule, we eliminated the question whether certain areas or objects were actually within the suspect’s reach during the arrest from the vehicle. The reason we departed somewhat from the Belton rule, which allowed the search of even locked containers, was that by locking the container, the individual had shown he or she reasonably expected the contents to remain private and that, as a practical matter, the danger that the individual either could “destroy or hide evidence located within the container” or grab a weapon is minimized. Stroud, 106 Wn.2d at 152. The question in the present cases is whether, under this rationale, we should find it reasonable for an officer to search any unlocked container found in the car at the time of the stop and the arrest. The District of Columbia Court of Appeals has cogently explained:
In circumstances where the police stop a vehicle with multiple passengers and arrest one of them, the need for the police to discover either hidden weapons which could be turned upon them or evidence which could be destroyed is no less acute simply because a person other than the arrestee owns the “container” in which those items might be located. In fact, because of the number of people involved, the need may be greater. Third-party ownership of the auto or “containers” therein would not necessarily prevent the arrestee from gaining access to those items. It should not, therefore, bar the po*531lice from searching them in the same manner as if they were owned by the arrestee.
Staten, 562 A.2d at 92.
In light of the realities of a situation where an officer has arrested a driver or passenger of a vehicle, I find this reasoning sound. Even a container belonging to a nonarrested occupant of the car is accessible to the arrested person either to hide a weapon or to hide evidence. As noted above in the Parker case, the arrested driver put cash into the passenger’s purse just prior to the officer’s stopping the car; he might just as easily have put a weapon or the evidence of a crime in that container. Often when a driver is arrested, the police will properly allow a passenger to drive the car away following the arrest. See State v. Simpson, 95 Wn.2d 170, 189, 622 P.2d 1199 (1980). In such circumstances, any evidence of crime secreted by the arrestee in a container owned by another person would be lost. In my view, it is reasonable that an arresting officer be allowed to search all unlocked containers in the passenger compartment of the vehicle. We have previously explained that an arrestee does not have to be in actual physical possession of an object for that object to be “within his control” for search-incident-to-arrest purposes. Rather, an object is within the control of an arrestee for the purpose of a search incident to an arrest as long as the object was within the arrestee’s reach immediately prior to, or at the moment of, the arrest. Smith, 119 Wn.2d at 681-82. The core holding of both Belton and Stroud is that all containers in the passenger compartment of a vehicle are considered to be within the control of an arrested occupant of that vehicle.
In Patterson, 112 Wn.2d at 735, we reiterated our Stroud rule and again explained that, in the situation where there was a search incident to an arrest, “concerns for the safety of officers and potential destructibility of evidence do outweigh privacy interests and warrant a bright-line rule permitting limited searches.”
Until today, both this court and the Court of Appeals *532have refused to blur the bright line we drew in Stroud. Johnson, 128 Wn.2d at 447-50; Fladebo, 113 Wn.2d at 395; Kennedy, 107 Wn.2d at 11-13; State v. Davis, 79 Wn. App. 355, 360-62, 901 P.2d 1094 (1995); State v. Cass, 62 Wn. App. 793, 816 P.2d 57 (1991). In Fladebo, following Stroud, we held: “the police can search the contents of the passenger compartment exclusive of locked containers or locked glovebox.” 113 Wn.2d at 395. We held that a purse was not a locked container and did not fall within the Stroud exception. In our recent opinion in State v. Johnson, recognizing the lowered expectation of privacy that exists in vehicles, we held that the sleeper compartment of a tractor-trailer truck was subject to search incident to the arrest of the driver. Johnson, 128 Wn.2d at 449, 453-54. In Kennedy, we explained that it would be unreasonable to limit an officer’s ability to assure his own safety, and we reiterated that we had allowed an officer to make a search of the passenger compartment to assure a suspect person in the‘ car does not have access to a weapon within the suspect’s or passenger’s area of control. Kennedy, 107 Wn.2d at 13.
Both this court and the United States Supreme Court have recognized that an officer conducting an investigative stop may be endangered not only by the suspect but by companions of the suspect as well. Kennedy, 107 Wn.2d at 11. The United State Supreme Court recently emphasized the danger to police officers when they make a vehicle stop:
Regrettably, traffic stops may be dangerous encounters. In 1994 alone, there were 5,762 officer assaults and 11 officers killed during traffic pursuits and stops. Federal Bureau of Investigation, Uniform Crime Reports: Law Enforcement Officers Killed and Assaulted 71, 33 (1994). . . .
... It would seem that the possibility of a violent encounter stems not from the ordinary reaction of a motorist stopped for a speeding violation, but from the fact that evidence of a more serious crime might be uncovered during the stop. And the motivation of a passenger to employ violence to prevent ap*533prehension of such a crime is every bit as great as that of the driver.
Maryland v. Wilson, 519 U.S. 408, 413-14, 117 S. Ct. 882, 137 L. Ed. 2d 41 (1997).
The majority relies on cases involving the searches of locations pursuant to a premises warrant and to cases where searches occurred incident to arrest in a home or other stationary setting. See, e.g., State v. Broadnax, 98 Wn.2d 289, 654 P.2d 96 (1982), abrogated on other grounds by Minnesota v. Dickerson, 508 U.S. 366, 113 S. Ct. 2130, 124 L. Ed. 2d 334 (1993). In my view such cases are inapposite, as both the United States Supreme Court and this court have found it necessary to establish special rules to define the scope of the search incident to a lawful arrest when the arrest occurs in a motor vehicle. Belton, 453 U.S. 454; Stroud, 106 Wn.2d 144; Johnson, 128 Wn.2d 431. The realities of a roadside vehicle search are entirely different from a premises search where authorities can take a number of officers to serve the warrant and can control the search site. In an arrest from a vehicle by the side of the road, a single officer may be attempting a custodial arrest of an individual from a vehicle containing a number of the arrestee’s companions.
We have repeatedly held that there is a difference in the right to privacy in vehicles and in other places. State v. Cantrell, 124 Wn.2d 183, 190 nn.17-18, 875 P.2d 1208 (1994) (citing cases); Ferrier, 136 Wn.2d at 112, 113 n.7, 120; Johnson, 128 Wn.2d at 449. As noted, one of the legitimate goals of a search incident to a valid arrest is to locate evidence which an arrestee may have hidden just prior to the arrest. In the case of an arrest from a vehicle, police have a responsibility to consider reasonable alternatives before impounding an arrestee’s vehicle, including whether the vehicle may be released to family or friends. Simpson, 95 Wn.2d at 189. Therefore, officers often properly allow a passenger of the vehicle to drive the car away after the driver has been arrested. Unlike a search of a home, where the officers often have time to secure a warrant following *534the arrest of a resident, police often must immediately search the car of an arrestee incident to the arrest or lose the vehicle which may contain evidence of a crime. Additionally, if an officer is going to allow a companion of the arrested individual to drive the vehicle away, the officer should have the opportunity to search containers to ensure that a weapon will not be turned on the officer.
Like the Belton Court, we have, until today, rejected a case-by-case application of the Chimel rule to situations involving vehicles in favor of a standardized procedure governing all cases. I would continue to apply this well settled law and hold that under article I, section 7, when a police officer has made a lawful custodial arrest of the occupant of a vehicle, he or she may, as a contemporaneous incident of that arrest, search the passenger compartment of the vehicle including the contents of any unlocked containers found in the passenger compartment.
In my view police officers in the field should not be required to ascertain the ownership of each container or piece of clothing found in a vehicle in order to search it when the driver of the vehicle has been lawfully arrested. Hence, I would affirm the Court of Appeals’ decisions in all three cases under review.
Dolliver, J. Pro Tem., concurs with Guy, C.J.